DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
	Claims 1-3 and 5-15 from the amendment of 31 March 2022 are examined. Claim 4 is cancelled.
	The amendment to claim 6 overcomes the claim objection in the Non-Final rejection of 14 January 14, 2022.
	The amendment to claim 13 overcomes the rejection under 112(b) in the Non-Final rejection of 14 January 14, 2022.
Specification
	The abstract filed 31 March 2022 has been entered and the objections to the specification is overcome.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3 and 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasel (US 2018/0230912) in view of Pointon (US 2019/0048826).
Regarding claim 1, Hasel teaches a gas turbine engine (Figs. 1-3) comprising: a high pressure turbine (30); a low pressure turbine (34) including four or more stages(¶50, 4 stages); a high pressure compressor (22) coupled to the high pressure turbine by a high pressure shaft (38)(¶115) the high pressure compressor including eight or nine compressor stages (¶47, 9 stages); and a propulsor (14) and a low pressure compressor (18) coupled to the low pressure turbine (34) via a low pressure shaft (42) and a reduction gearbox (52); the low pressure compressor including four or five compressor stages (¶25, ¶37, 4 stages); the high pressure compressor consists of eight or nine compressor stages (¶47, 9 stages); the low pressure turbine comprises four or more stages (¶50, 4 stages); and the high pressure compressor and low pressure compressor together define a core overall pressure ratio of greater than 36:1 (¶83, equal to 50, ¶142, greater than 35, greater than 40, greater than 50 and up to 70).
Hasel doesn’t teach the low-pressure compressor has a cruise pressure ratio of between 2.3 and 2.8. 
Pointon teaches a geared turbofan engine (Fig. 1) with a cruise pressure ratio of 40 (¶30). The high cruise pressure ratio provides increases thermodynamic efficiency and decreases fuel burn. Pointon teaches the low pressure compressor may be configured to provide a pressure ratio in use of between 2:1 and 4:1 (¶19). The high pressure compressor may be configured to provide a pressure ratio in use of between 10:1 and 30:1 (¶20). Based upon the teachings of Pointon, many combinations of the pressure ratios of the low pressure compressor and the high pressure compressor can be selected that fall within the claimed ranges, such that the cruise pressure ratio equals 40. For example, in Pointon, a low pressure compressor ratio of 2.8 and high pressure compressor ratio of 14.286 provides a cruise pressure ratio of about 40 each of which falls within the claimed ranges taught in Pointon.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engines of Hasel have a cruise pressure ratio of 40, a low pressure compressor ratio of 2.8 and high pressure compressor ratio of 14.286, as taught by Pointon, in order to order to decrease fuel consumption at cruise, as taught by Pointon.
Hasel in view of Pointon teaches the invention as discussed so far but doesn’t teach the low pressure compressor has  a cruise pressure ratio of between 2.3 and 2.8. 
In case where the claimed ranges, in this case the low pressure compressor has  a cruise pressure ratio of between 2.3 and 2.8, "overlap or lie inside ranges disclosed by the prior art," in this case 2.8, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), 2144.05, I.
Regarding claim 2, Hasel in view Pointon teaches the invention as claimed and discussed above for claim 1 and Hasel further teaches the core overall pressure ratio is greater than 35 and less than 80 (¶142). 
In the case where the claimed ranges, in this case the core overall pressure ratio is between 36:1 and 60:1, "overlap or lie inside ranges disclosed by the prior art," in this case between 35 and 80, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), 2144.05, I.
Regarding claim 3, Hasel in view Pointon teaches the invention as claimed and discussed above for claim 1 and Hasel in view Pointon further teaches the low pressure compressor defines a cruise average stage pressure ratio of between 1.24:1 and 1.35:1. (For the cruise pressure ratio of 40 described above for claim , the low pressure compressor ratio is 2.8 and the engine has a low pressure compressor with 4 stages. Thus, the cruise average stage pressure ratio is 1.29, which is within the claimed range).
Regarding claim 5, Hasel in view Pointon teaches the invention as claimed and discussed above for claim 1 and Hasel in view Pointon further teaches the high pressure compressor defines a cruise pressure ratio of between 8:1 and 18:1. (For the cruise pressure ratio of 40 described above for claim 1, the high pressure compressor ratio is 14.286, which is within the claimed range).
Regarding claim 6, Hasel in view Pointon teaches the invention as claimed and discussed above for claim 1 and Hasel in view Pointon further teaches the high pressure compressor defines a cruise average stage pressure ratio of between 1.3 and 1.42 (For the cruise pressure ratio of 40 described above for claim 1, the high pressure compressor ratio is 14.286 and the engine has 9 high pressure stages. Thus, the cruise average stage pressure ratio is 1.34, which is within the claimed range). 
Regarding claim 7, Hasel in view Pointon teaches the invention as claimed and discussed above and Hasel further teaches the high pressure turbine consists of two or fewer stages (¶11, two stages).
Regarding claim 8, Hasel in view Pointon teaches the invention as claimed and discussed above and Hasel further teaches the low pressure turbine consists of four stages (¶50).
Regarding claim 9, Hasel in view Pointon teaches the invention as claimed and discussed above and Hasel further teaches the reduction gearbox comprises a star gearbox (¶119).
Regarding claim 10, Hasel in view of Pointon teaches the invention as claimed and discussed above for claim 1 and Hasel further teaches the gear reduction ratio is greater than 2.6 and less than 3.5 (¶119).
In the case where the claimed ranges, in this case a reduction ratio of approximately 3, "overlap or lie inside ranges disclosed by the prior art," in this case between 2.6 and 3.5, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), 2144.05, I.
Regarding claim 11, Hasel in view of Pointon teaches the invention as claimed and discussed above and Hasel further teaches the low pressure compressor is positioned axially upstream of the high pressure compressor (Fig. 1).
Regarding claim 12, Hasel in view of Pointon teaches the invention as claimed and discussed above and Hasel further teaches the propulsor is in the form of an open rotor, or a ducted fan (Fig. 1).
Regarding claim 13, Hasel in view of Pointon teaches the invention as claimed and discussed above and Hasel further teaches each compressor or turbine stage includes a row of rotor blades and a row of stator vanes (Fig. 3).
Regarding claim 14, Hasel in view of Pointon teaches at cruise conditions, operating the low and high pressure compressors to provide a pressure ratio of greater than 36:1 (40, as discussed above for claim 1).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hasel (US Publication 2018/0230912) and Pointon (US 2019/0048826), as applied to claim 13, further in view Keenan (US 20180058246). 
Hasel in view of Pointon teaches the invention as claimed and discussed above for claim 13. 
Hasel in view of Pointon doesn’t teach the row of stator vanes are variable stator vanes.
Keenan teaches variable stator vanes in a gas turbine engine (¶15). Variable stator vanes permit the angle of incidence of the exiting air onto the rotor blades to be corrected to angles which the rotor blades can tolerate without flow separation (¶6). The use of variable stator vanes permits the angle of one or more rows of stator vanes in a compressor to be adjusted, while the engine is running, for example in accordance with the rotational speed and mass flow of the compressor (¶7). Any one of the stator vane rows 70 in the gas turbine engine 10 may be a variable stator vane ( VSV ) row (¶60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engines of Hasel in view of Pointon have the row of stator vanes be variable stator vanes, as taught by Keenan, in order to order to prevent flow separation while the engine is operated at different speeds.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been carefully considered
but are moot because the arguments do not apply to the new grounds of rejection, necessitated by Applicant’s amendment, and as discussed above. However, to the extent possible Applicant arguments have been addressed in the body of the rejections above, at the appropriate locations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P.O./Examiner, Art Unit 3741    

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741